 

 

 

IN THE UNITED STATES DISTRICT COURT OCT 162019
FOR THE WESTERN DISTRICT OF NORTH CAROLINA US DISTRICT COU: =
CHARLOTTE DIVISION WESTERN DISTRICT OF NC
‘ /
UNITED STATES OF AMERICA DOCKET NO. 3:19-cr- 20: Z5c
v. )
) ORDER TO SEAL
MAMADI MUHAMMED KABA, )
a/k/a Muhammed Mamadi Kaba __)
)
)

 

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an Order directing that the
Motion to Seal and this Order and Bill of Indictment and the Warrant be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order, Bill of Indictment
and the Warrant be sealed until further order of this court.

The Clerk is directed to certify one copy of this Order to the United States Attorney's

= aC = Judge .

Office.

This the JG » of October 2019.

 

 

 

 

 
